Citation Nr: 1452556	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, dysthymic disorder, and adjustment disorder with depression and anxiety, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to January 1988 and from February 1990 to April 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection specifically for depression.  Since, however, evidence in the file indicates he has been diagnosed with dysthymic disorder and adjustment disorder with depression and anxiety, as well, the Board has recharacterized his claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies as an example posttraumatic stress disorder (PTSD), without more, it cannot be a claim limited only to that diagnosis, rather, it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

In January 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with his claims file, so is of record.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has an acquired psychiatric disorder due to his 
service-connected disabilities, in particular his back disability and sleep apnea since they preclude him from doing the things he once could (e.g., run, work out, etc.).  He had a VA compensation examination for his claim in September 2011, and the examiner did not diagnose any acquired psychiatric disorders, much less attribute any to the disabilities stemming from the Veteran's military service.  The examiner determined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  While the examiner failed to provide any explanatory rationale for his unfavorable opinion, presumably it was because of the lack of a diagnosed acquired psychiatric disability.


The Court, however, has held that the requirement of a current disability in the service-connection context is satisfied when a claimant has the claimed disability at the time the claim for VA disability compensation is filed or at any point during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Indeed, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court indicated that VA adjudicators must consider the application of McClain even to a recent diagnosis predating the filing of the claim).

Here, as he attested to under oath during his hearing, the record indicates the Veteran has received diagnoses of dysthymic disorder and adjustment disorder with depression and anxiety since the filing of his claim, so during the appeal period.  And although the September 2011 VA examiner did not indicate these disabilities were present, at least at the time of his evaluation of the Veteran, a medical opinion nevertheless is required regarding the nature and etiology of these disabilities and purported secondary relationship with the Veteran's service, by way of his service-connected disabilities, since others who have had occasion to evaluate and treat him have determined he does indeed have these diagnoses - or, at the very least, has had them during the pendency of his  claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4) (2014).

In addition, as his claim is being remanded for this supplemental medical comment, all ongoing medical treatment records pertinent to this claim for an acquired psychiatric disorder also must be obtained and considered since they, too, may address the current disability and nexus requirements of a successful claim.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Pacific Islands Health Care System dated since March 2012.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination for additional comment concerning the nature and etiology of any acquired psychiatric disorder that currently exists or that has existed at any point contemporaneous to or since the Veteran filed this claim in December 2009.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders present contemporaneous to or since the Veteran filed this claim in December 2009, making specific findings regarding whether the Veteran has depression, dysthymic disorder, and adjustment disorder with depression and anxiety, and any other acquired psychiatric disorder.

For all mental disorders determined to have been present contemporaneous to or since the filing of this claim in December 2009, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities either have caused or alternatively are aggravating his claimed acquired psychiatric disorders.

To assist in making this important determination, please note that the Veteran is service connected for obstructive sleep apnea, postoperative cataracts of the right and left eyes, degenerative disc disease of his cervical spine, hiatal hernia with gastroesophageal reflux disease and gastritis, degenerative disc disease of his thoracolumbar spine, right shoulder torn rotator cuff, chronic conjunctivitis, benign prostatic hypertrophy, periodic limb movement disorder and restless leg syndrome, and tension headaches associated with the degenerative disc disease of his cervical spine.  He has especially related his acquired psychiatric disorder to his service-connected back disability and sleep apnea, owing to their precluding him from doing the things he once could and enjoyed (e.g., running, working out, etc.).  


Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



